[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONIN RE: #147 — MOTION TO REARGUE
The above motion having been granted, the court once again reviewed all transcripts of the hearing held by Magistrate Kochiss-Frankel; and Magistrate Edmond Miller plus "Plaintiff/Appellant Memorandum of Law in Support of the Appeals from Family Support Magistrate, dated May 3, 1995 and June 14, 1995".
The following conclusion has been reached by the court:
(1) Magistrate's Kochiss-Frankel did not proceed improperly with the Motion for Contempt.
(2) Magistrate Kochiss-Frankel did not violate Practice Book Section 484B or C.G.S. § 46B-231(M)(7). CT Page 319
(3) The orders entered by Magistrate Kochiss-Frankel on December 8, 1994 and January 19, 1995 were within the Magistrate legal discretion.
(4) The orders and statements by Magistrate Miller were within the Magistrate legal discretion provided the "Minimum Self Support Reserve" criteria was or is considered and that the plaintiff was given or will be given a fair hearing on the issue of "willfully" violating the order of the court in not making payments of support. Since the record is not clear on these issues, the appeals are referred back to the Magistrate court for appropriate findings.
RYAN, J.